Citation Nr: 1336079	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Navy from August 1966 to March 1970, to include combat in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  


FINDINGS OF FACT

The evidence of record shows that the Veteran's acquired psychiatric disorder, specifically his PTSD, is causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition, specifically PTSD, has been met. 38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 5107 (West 2002);  § 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  For reasons stated in greater detail below, the Board notes that the Veteran did have combat service. 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror). Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Veteran asserts that he is currently diagnosed with PTSD.  The Veteran contends that his PTSD is causally related to his service as a Navy dental technician in the Republic of Vietnam.  The Veteran contends that he has had symptoms of psychiatric disorder since discharge from service.  It is noted that, as the Veteran has alleged, the service treatment records do not document any complaint, treatment, or diagnosis of any psychiatric disability or of mental health symptoms.  There was no documentation of any psychiatric issues or complaints of symptoms, until many years after separation from service.  However, the Veteran contends that he has suffered symptoms of PTSD since service. 

Indeed, the Veteran was diagnosed with PTSD related to his combat service in Vietnam during an August 2010 VA clinical evaluation.  The clinical examiner noted that the Veteran reported that the Veteran's still has "fresh" memories of his service in Vietnam, "particularly one in which he saw a dead soldier whom he presumed had gone home and was safe."  Indeed, she also noted that the Veteran had experienced nightmares and flashbacks for years after returning from service which were most severe in the first couple of years after returning from Vietnam.  The examiner noted that the Veteran still gets anxiety, particularly with crowds, even at family gatherings.  The Veteran also reported hypervigilance.  The Veteran stated "[he] never talked about it and just toughed it through and read books in the library about it because you just didn't talk about those things in those days."  The examiner also noted that although the Veteran "does endors[e] symptoms consistent with PTSD", the examiner did not believe that the symptoms were of "the severity to warrant medication" at the time of the examination.  

Indeed, in VA clinical treatment records from September 2012, the Veteran was noted to have PTSD on the active problem list.  Additionally, in VA clinical treatment records from November 2011, the Veteran was noted as having a history of PTSD. 

Subsequent to the Veteran's diagnosis of PTSD in August 2010, the Veteran underwent a VA examination in March 2011.  Indeed, in the examination report, the examiner stated that he reviewed the Veteran's claims file, medical records, as well as psychometric tests and questionnaires.  The examiner did not, however, mention the previous PTSD diagnosis that was linked to the Veteran's combat service in Vietnam contained in the August 2010 VA clinical treatment records.  Indeed, the March 2011 examination found that the Veteran did not have a current diagnosis of PTSD.  The examiner asserted that the Veteran's "symptoms do not reach clinical significance despite the presence of some [PTSD] symptoms."  The March 2011 examiner noted that the Veteran had "panic attacks on occasion" and was "anxious about 'everything'".  The examiner noted the Veteran has been experiencing symptoms since 1973, and that the most severe symptoms occurred between 1973-1975.  Further, it was noted that Veteran had "occasional suicidal thoughts in which he thinks about running his car into something." The Veteran asserted his in-service stressor as having to enter a morgue to recover bodies and finding "the head of a man whose teeth he had cleaned a week prior who had told [the] Veteran he was going home soon." Indeed, the Veteran's assertions were consistent with what he reported to the August 2010 clinical examiner. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the conclusions of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Board is permitted to favor one medical opinion over another provided it gives an adequate statement of its reasons and bases for doing so. D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  Additionally, "most of the probative value of a medical opinion comes from its reasoning. " See Nieves-Rodriguez 22 Vet. App. 295, 304.

The March 2011 examination report did not include a review of all of the Veteran's medical records, as evidenced by the examiner's failure to mention the Veteran's previous PTSD diagnosis.  The failure to specifically mention a previous PTSD diagnosis in a VA examination for PTSD is a significant deficiency in the opinion.  That is, it cannot be concluded, based on a reading of this opinion, that the 2011 VA examiner based his opinions on a complete review of the record.  As such, the Board gives more weight to the well-rationalized 2010 clinical opinion, which fully took into account the Veteran's symptoms and his service history.  Accordingly, the Board can conclude that PTSD is present. 

As PTSD has been diagnosed, and as such a disorder has been linked by a VA examiner to Vietnam combat service, it is necessary to determine if, indeed, the Veteran did serve in combat.  The DD-214 demonstrates that the Veteran was a dental technician, and he was awarded the Fleet Marine Force Combat Operations Insignia, which is authorized to any Navy personnel who have been attached to a Fleet Marine Force Unit in active combat with an armed enemy.  As this designation establishes the Veteran's in-service combat, the Veteran's combat service is confirmed, and thus, his in-service combat stressor is conceded. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

As the Veteran served in combat, which the Board concedes, and as the evidence supports a linkage between a diagnosis of current PTSD and that combat, the requirements for service connection have been met.  Accordingly, the claim is granted. 


ORDER

Entitlement to service connection for an acquired psychiatric condition, to include PTSD, is granted. 




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


